In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Kings County, entered July 16, 1975, in favor of plaintiffs, upon a jury verdict. Judgment, insofar as it is in favor of plaintiff Susan Maniscalco, affirmed, without costs. Judgment, insofar as it is in favor of plaintiff Michael T. Maniscalco, reversed, on the law, and, as between said plaintiff and the defendant, action severed, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless, within 20 days of the order to be entered hereon, said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor from $250,000 to $150,000, in which event the judgment in his favor, as so reduced and amended, is affirmed, without costs. No questions of fact were presented on this appeal. The amount of the judgment in favor of plaintiff Michael T. Maniscalco was excessive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.